Citation Nr: 0837730	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  97-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for a depressive disorder, 
to include on a secondary basis.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November to December 
1971, and from March 1973 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
ultimately transferred to the RO and Insurance Center in 
Philadelphia, Pennsylvania.

When the case was previously before the Board in July 2003, 
it was remanded for additional development.  The case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's depressive disorder, currently diagnosed as 
major depressive disorder, was chronologically worsened by 
service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2007).

2.  A depressive disorder is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that service 
connection is warranted for the veteran's depressive 
disorder.  Therefore, no further development is required 
before the Board decides this issue.  The timing requirement 
enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for asbestosis.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  Although the 
veteran has not been provided VCAA notice with respect to the 
initial-disability-rating and effective-date elements of this 
claim, those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.

With respect to the PTSD claim, the Board notes that this 
claim was initially adjudicated long before the enactment of 
the VCAA in November 2000.  The record reflects that the 
veteran was provided VCAA notice in a letter mailed in August 
2003.  Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had this VCAA notice been provided at an earlier 
time.  The Board also acknowledges that the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of this claim.  As explained below, 
the Board has determined that service connection is not 
warranted for PTSD.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that service medical 
records, records in the possession of the Social Security 
Administration, and all available post-service treatment 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the veteran's PTSD claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
these claims were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD due to service 
stressors and that his depressive disorder began during 
service or developed secondary to service-connected 
disability.  

The medical evidence reflects that the veteran has been 
diagnosed with PTSD on a couple of occasions, but on no 
occasion have the elements supporting a diagnosis of PTSD 
been identified.  The record reflects that the veteran has 
been psychiatrically examined on numerous occasions over the 
years and on almost every occasion, PTSD was not diagnosed.  
In response to his claim, the veteran has been afforded four 
VA psychiatric examinations.  Each of the examiners has 
concluded that the veteran does not meet the criteria for a 
diagnosis of PTSD.  Accordingly, the Board finds that a clear 
preponderance of the evidence establishes that the veteran 
does not have PTSD.

The medical evidence does confirm that the veteran has a 
depressive disorder, most recently diagnosed as major 
depressive disorder.  A June 2007 VA examiner diagnosed a 
mood disorder (depression) due to a general medical 
condition.  This examiner specifically identified that the 
veteran's service-connected left wrist disability as part of 
the general medical condition causing the mood disorder.  A 
VA psychologist, who examined the veteran in August 2007, 
provided an addendum in November 2007 in which he opined that 
the veteran's major depressive disorder was worsened by his 
service-connected left wrist disability.  Although he stated 
in a March 2008 addendum that he was not able to specify the 
degree of aggravation, this does not alter his opinion that 
there was aggravation. 
 
In light of these medical opinions, the Board concludes that 
service connection is warranted for the veteran's depressive 
disorder on a secondary basis.


ORDER

Entitlement to service connection for a depressive disorder 
as secondary to service-connected disability is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


